—In a child neglect proceeding pursuant to Family Court Act article 10, the appeal is from a dispositional order of the Family Court, Richmond County (Meyer, J.), dated September 10, 1992, which, upon a finding of neglect, directed that the children be placed in the custody of the Commissioner of Social Services for 12 months, to live with their sister.
Ordered that the order is affirmed, without costs or disbursements.
The mother’s claim that the court erred in finding that her children were neglected is without merit. The court’s determination hinged upon the credibility it assigned to the witnesses called by the petitioner, the Commissioner of Social Services, and to the mother’s testimony. We find no reason to disturb the court’s assessment of the witnesses’ credibility (see, Matter of Irene O., 38 NY2d 776).
We have examined the mother’s remaining contentions, including those raised in her pro se brief, and find them to be without merit. Mangano, P. J., Thompson, O’Brien and Florio, JJ., concur.